DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The allowed claims are 1-20.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious:
receiving, by a terminal device, configuration information sent by a network device, wherein the configuration information comprises at least two of a subcarrier configuration parameter, a time parameter of a first period, and a total quantity of slots comprised in the first period, wherein the subcarrier configuration parameter corresponds to the first period; and 
determining, by the terminal device based on the configuration information, information about a second period within which the terminal device performs data transmission by using a bandwidth part (BWP).
Regarding the prior art of record:
“R1-1710310 Discussion on the contents of group common PDCCH” discloses receiving, by a terminal device, configuration information sent by a network device, wherein the configuration information comprises a subcarrier configuration parameter (Page 5/6  2.4 “a group common PDCCH can indicate slot structure based on a reference numerology…. a small subcarrier space has a small number of slots and large subcarrier space has a large number of slot” where “subcarrier space” corresponds to a subcarrier configuration parameter) and determining, by the terminal Page 5/6 2.4 “Because of the reference numerology, UE can translate the indicated slot format to UE’s numerology and estimate the right size of the slot regardless what numerology is used for the UE” where “slot size” corresponds to period.)
“R1-1710310 Discussion on the contents of group common PDCCH” does not disclose configuration information comprising a time parameter of a period, and a total quantity of slots comprised in the period, nor does it disclose the terminal device performs data transmission by using a BWP.
Son et. al. (US 2019/0149308 A1) discloses configuration information comprising a subcarrier configuration parameter and a total quantity of slots comprised in a first period (Fig. 9 Para 130 “the number of symbols/slots of the PUSCH and the SCS of the UL BWP where PUSCH is transmitted” where “Subcarrier Spacing (SCS)” corresponds to the subcarrier configuration and the “period of the Physical Uplink Shared Channel (PUSCH)” corresponds to a first period)
determining, by the terminal device based on the configuration information, information about a second period (Para 130 “The actual PUSCH duration is determined by the number of symbols/slots of the PUSCH and the SCS of the UL BWP where PUSCH is transmitted” where “PUSCH duration” corresponds to a second period)
However, the second period is not a period within which the terminal device performs data transmission by using a BWP.
Wu et. al. (US 2019/0327727 A1) discloses receiving, by a terminal device, configuration information of a period sent by a network device (Fig. 7 Para 312 “The terminal stores an uplink transmission time-frequency resource that is configured by the processor 21 of the network side device for the terminal and that is sent to the terminal by using the transceiver 20” Para 53 “the network side device sends the quantity of sub-bands and the quantity of sub-band intervals to the terminal” where “quantity of sub-bands and the quantity of sub-band intervals” corresponds to configuration information and “sub-band interval” corresponds to a period), and
	determining, by the terminal device based on the total quantity of symbols comprised in the first period, information about a sub-band within which the terminal device performs data transmission (Fig. 7 Para 52 “the terminal determines, in the uplink transmission time-frequency resource based on the quantity of sub-bands, the quantity of sub-band intervals, and the quantity of OFDM symbols”)
	Wu teaches a quantity of symbols rather than a total quantity of slots and does not teach determining a second period of either a sub-band or a BWP
Li et. al. (US 2020/0084753 A1) discloses
 receiving, by a terminal device, configuration information sent by a network device, wherein the configuration information comprises at least two of a subcarrier configuration parameter and a total quantity of symbols comprised in the first period, wherein the subcarrier configuration parameter corresponds to the first period (Fig. 4 S401 Para 149 “In step S401, a terminal receives, from a base station, a first system parameter set and a second system parameter set, where the first system parameter set includes a subcarrier spacing (SCS) size of a first bandwidth part and a quantity of 
Li discloses a total quantity of symbols rather than a total quantity of slots and Li does not disclose determining, by the terminal device based on the configuration information, information about a second period within which the terminal device performs data transmission by using a BWP
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463